DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 states “a mean mesopore diameter of greater than 5.0 nm” and contains no explicit recitation of an upper limit. However, given that the specification defines mesopore as pores with a diameter of greater than 2.0 and less than 50 nm (see p. 8, lines 21-22), the office has interpreted the range in claim 1 as the mean mesopore diameter being defined by an upper limit of 50 nm.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, step e): “cokneading” appears to be a typo of –co-kneading—.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “predominantly” in claim 1 (“an oxide matrix predominantly composed of alumina”) is a relative term which renders the claim indefinite. The term “predominantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the context of the claim and corresponding specification what is meant by “predominantly composed of alumina,” in particular what concentration of other components is acceptable to remain within the scope of “predominantly.”
Step a) of claim 1 specifies “a first basic aluminum precursor.” However, the corresponding Markush group includes compounds which do not contain aluminum and it is therefore unclear how they constitute aluminum precursors.
Claim 1 recites the limitation "the relative flow rate" in line 6 of step b).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the reaction medium" in line 7 of step b).  There is insufficient antecedent basis for this limitation in the claim. Applicant may have intended the suspension instead.
Step b) of claim 1 states “the second acidic and basic precursor(s) containing aluminum” in lines 7-8.  However, the office notes preceding limitations in the claim include embodiments where both of the precursors are not required to contain aluminum, but rather at least one must contain aluminum.
Claim 4 recites the limitation "the H+ cation" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the Ni2+ cation or the Co2+ cation" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the solid formed" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, 
claim 4 recites the broad recitation “p is an integer between 0 and 6”, and the claim also recites “preferably, p is an integer between 0 and 2” which is the narrower statement of the range/limitation. 
claim 4 recites the broad recitation “x is an integer between 0 and 11”, and the claim also recites “preferably, x is an integer between 3 and 8” which is the narrower statement of the range/limitation. 
claim 4 recites the broad recitation “p + x is an integer between 3 and 11”, and the claim also recites “preferably, p + x is an integer between 3 and 8” which is the narrower statement of the range/limitation. 
claim 4 recites the broad recitation “A is phosphorus or silicon or boron”, and the claim also recites “preferably, A is phosphorus or silicon” which is the narrower statement of the range/limitation. 
claim 4 recites the broad recitation “g is 0 or 1”, and the claim also recites “preferably, g is 1” which is the narrower statement of the range/limitation. 
claim 4 recites the broad recitation “m is an integer between 1 and 12”, and the claim also recites “preferably, m is an integer between 9 and 12” which is the narrower statement of the range/limitation. 
claim 4 recites the broad recitation “n is an integer between 0 and 11”, and the claim also recites “preferably, n is an integer between 0 and 3” which is the narrower statement of the range/limitation. 
claim 4 recites the broad recitation “m + n = 9 or 11 or 12”, and the claim also recites “preferably, m + n = 11 or 12” which is the narrower statement of the range/limitation. 
claim 4 recites the broad recitation “X’ is an element from Group VIII…” and the claim also recites “preferably, X’ is nickel or cobalt” which is the narrower statement of the range/limitation. 
claim 4 recites the broad recitation “y is an integer equal to 34 or 39 or 40”, and the claim also recites “preferably, y is an integer equal to 39 or 40” which is the narrower statement of the range/limitation. 
claim 4 recites the broad recitation “h is an integer between 0 and 3”, and the claim also recites “preferably, h is an integer between 0 and 2” which is the narrower statement of the range/limitation. 
claim 4 recites the broad recitation “m is an integer between 0 and 10”, and the claim also recites “preferably, m is an integer between 6 and 10” which is the narrower statement of the range/limitation. 
claim 4 recites the broad recitation “n is an integer between 0 and 9”, and the claim also recites “preferably, n is an integer between 0 and 4” which is the narrower statement of the range/limitation. 
claim 4 recites the broad recitation “M is a cation of one of the elements from Group VIII…”, and the claim also recites “preferably, M is the Ni2+ cation or the Co2+ cation” which is the narrower statement of the range/limitation. 
claim 4 recites the broad recitation “x is an integer between 3 and 8”, and the claim also recites “preferably, x is an integer between 4 and 8” which is the narrower statement of the range/limitation. 
claim 4 recites the broad recitation “m is an integer between 1 and 5”, and the claim also recites “preferably, m is an integer between 3 and 5” which is the narrower statement of the range/limitation. 
claim 4 recites the broad recitation “n is an integer between 0 and 4”, and the claim also recites “preferably, n is an integer between 0 and 2” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Boualleg et al (US 2017/0137725) in view of Guillaume et al (US 2008/0020926).
Regarding claim 1, Boualleg discloses a process for the preparation of a catalyst comprising an active phase comprising molybdenum and nickel and/or cobalt, an alumina matrix, the catalyst comprising a total pore volume of at least 0.75 ml/g, a macropore volume of between 15 and 35% of the total pore volume, a mesopore volume of at least at least 0.65 ml/g, and a mean mesopore volume of greater than 5 nm (see [0002]; [0043]-[0045]; [0049], the ranges being within those claimed), the process comprising the following stages:
a)	a stage of preparation of an aqueous solution of aluminum precursors comprising a first acidic precursor, chosen from aluminum sulfate, aluminum chloride, aluminum nitrate and their mixtures, and a first basic precursor, chosen from sodium aluminate, potassium aluminate, ammonia, sodium hydroxide, potassium hydroxide, and their mixtures (see [0024]);
b)	a stage of bringing the solution obtained on conclusion of stage a) into contact with a second basic precursor, chosen from sodium aluminate, potassium aluminate, ammonia, sodium hydroxide, potassium hydroxide, and their mixtures, and with a second acidic precursor chosen from aluminum sulfate, aluminum chloride, aluminum nitrate, sulfuric acid, hydrochloric acid, nitric acid and their mixtures, in order to obtain a suspension, with at least one of the second basic or acidic precursors comprising aluminum, the relative flow rate of the second acidic and basic precursors being chosen so as to obtain a pH of the reaction medium of between 8.5 and 10.5 and the flow rate of the second acidic and basic precursors being adjusted so as to obtain a concentration as alumina equivalent in the suspension of 20 to 100 g/l, at a temperature between 40 and 90°C, and over a time of between 2 and 50 minutes (see [0026]; [0159], the ranges being within or overlapping those claimed);
c)	filtration and washing of the suspension obtained in stage b) in order to obtain a boehmite cake (see [0027]; [0170]; [0173]);
d)	preparation of an impregnation solution comprising the group VIII and VIB elements (see [0191]-[0193);
e)	co-kneading of the boehmite cake obtained from stage c) with the impregnation solution obtained on from stage d) in order to form a paste (see [0030]; [0188]);
f)	shaping of the paste obtained from stage e) in order to form grains of catalyst precursor (see [0031]; [0199]);
g)	drying the grains obtained from stage f), at a temperature of less than or equal to 200°C in order to obtain dried grains of catalyst precursor (see [0032], range within that claimed);
h)	calcination of the dried grains obtained from stage g), at a temperature of between 200 and 1000°C (see [0033], range overlapping that claimed).
Boualleg differs from the claimed invention in the active phase solution is not formed as claimed in instant step d).
Guillaume is directed to a process for preparing a solution of a salt of a heteropolyanion combining molybdenum and cobalt or molybdenum and nickel in its structure, the process comprising preparing a clear aqueous solution at an acidic pH, preferably a pH less than 5, comprising a salt of heteropolyanion of Anderson type (see Abstract; [0015]-[0016]; [0018]). The solution is used to prepare hydrotreating catalysts (see [0032]). Guillaume discloses that oxide precursors containing heteropolyanions associating molybdenum and nickel and/or cobalt in the same molecule are substantially superior to catalysts prepared from standard precursors not containing such heteropolyanions, based on enhancing the dispersion of the active phase when supported on a matrix (see [0006]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Boualleg by implementing the impregnation solution technique of Guillaume entailing preparation and use of a salt of a heteropolyanion of Anderson type containing, in its structure, molybdenum and cobalt and/or nickel, given that Guillaume establishes such technique is associated with superior catalytic activity and enhanced active phase dispersion.
Regarding claim 2, Boualleg discloses wherein stage a) comprises dissolving the first acidic precursor in water (see [0125]) and mixing with the first basic precursor (see [0132], wherein the precursors may be used alone). Selection of the order of steps is prima facie obvious absent new or unexpected results. The first basic precursor necessarily adjusts the pH of the solution (see [0133]).
Regarding claim 3, Boualleg discloses wherein stage a) comprises bringing the first acidic precursor and the first basic precursor into contact with water [0128]; [0128]) and heating the suspension (see [0141]).
Regarding claims 4, 5 and 7, Guillaume discloses wherein the heteropolyanion salt is chosen from heteropolyanions of Anderson type chosen from: CoMo6O24H6Co3/2, CoMo6O24H6Ni3/2, NiMo6O24H6Ni2, Ni2Mo10O38H4Ni4 ([0025]; [0045]).
Regarding claim 9, Boualleg discloses wherein the catalyst exhibits a micropore volume of less than 0.05 ml/g (see [0047], catalyst does not have micropores).
Regarding claim 10, Boualleg discloses wherein the catalyst has a molybdenum content of between 2 and 10% by weight of the trioxide, with respect to the total weight of the catalyst (see [0048]-[0049], within the claimed range).
Regarding claim 11, Boualleg discloses wherein the catalyst has a content of cobalt and/or nickel of between 0 and 3.6% by weight of cobalt and/or nickel oxide, with respect to the total weight of the catalyst (see [0048]-[0049], overlapping the claimed range).
Regarding claim 12, Boualleg discloses wherein the catalyst comprises tungsten, at a content of between 2 and 18% by weight of the trioxide, with respect to the total weight of the catalyst (see [0085]; [0089]).
Regarding claim 13, Boualleg discloses wherein the catalyst comprises phosphorus and has a content of between 0 and 5% by weight of phosphorus oxide, with respect to the total weight of the catalyst (see [0048], overlapping the claimed range).
Regarding claim 14, Guillaume discloses wherein the solution comprising the heteropolyanion salt is prepared as follows:
dissolution of a molybdenum precursor with an oxidizing agent in water (see [0015]; [0018]); and
addition of a nickel and/or cobalt precursor to the solution (see [0016]; [0022]).
Regarding claim 15, Guillaume discloses that the pH of the solution at the end of the stage of adding the nickel and/or cobalt precursor should be more than 3, preferably more than 3.5 (see [0022]). Given that the solution at the end of the preceding step is at a pH of less than 2.5 (see [0018]), the process of Guillaume is considered to inherently entail pH adjustment in the second stage. Furthermore, based on the explicit suggestion for the solution to have a pH of more than 3.5, a person of ordinary skill in the art would take the necessary steps to ensure the desired pH is achieved, including addition of a base.
Regarding claim 16, Boualleg discloses a process for hydrotreating and/or hydroconversion of a heavy hydrocarbon feedstock in the presence of the catalyst prepared according the process described above in the rejection of claim 1. Suitable heavy hydrocarbon feedstocks disclosed in Boualleg are considered to be in line with the feedstock characteristics claimed (see [0212]-[0216); Table 4).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Boualleg in view of Guillaume, as applied to claim 1, in further view of Marchand et al (US 2013/0334099).
Regarding claims 6 and 8, Guillaume does not disclose heteropolyanions of formula (I) (Keggin type) or formula (III) (Strandberg type).
Marchand, like Boualleg and Guillaume, is directed to hydrotreating/hydrocracking catalysis (see Abstract). In particular, like Guillaume, Marchand is specifically directed to use of a catalyst based on heteropolyanions in a support (title). In addition to Anderson type polyanions, Marchand discloses that Keggin type and Strandberg type are suitable for the same purpose of providing an impregnation solution for a supported catalyst (see [0052]; [0061]; [0074]). The Keggin type heteropolyanions include species as claimed in claim 6 (see [0068]; [0071], formula includes species such as Co3/2PMo12O40, Co3SiMo11CoO40H2, Co3PMo11CoO40H)) and the Strandberg type heteropolyanions include species as claimed in claim 8 (see [0074], noting that the m/x ratio is equal to 5/2, i.e. the formula is considered to include species such as Co5/2HP2Mo5O23 and Ni5/2HP2Mo5O23).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to use either Keggin type or Strandberg-type heteropolyanions as the impregnation solution for the catalyst preparation process of Boualleg in view of Guillaume, given that Marchand establishes that they are known suitable alternatives to carry out the same purpose. Such a substitution would be associated with a reasonable expectation of success. The selection of a known material based on its suitability for its intended use is prima facie obvious. MPEP 2144.06 II, 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772